 


 HR 3949 ENR: Veterans Apprenticeship and Labor Opportunity Reform Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3949 
 
AN ACT 
To amend title 38, United States Code, to provide for the designation of State approving agencies for multi-State apprenticeship programs for purposes of the educational assistance programs of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Apprenticeship and Labor Opportunity Reform Act or the VALOR Act. 2.Designation of State approving agencies for multi-State apprenticeship programsParagraph (1) of subsection (c) of section 3672 of title 38, United States Code, is amended to read as follows: 
 
(1) 
(A)The State approving agency for a multi-State apprenticeship program is— (i)for purposes of approval of the program, the State approving agency for the State in which the headquarters of the apprenticeship program is located; and 
(ii)for all other purposes, the State approving agency for the State in which the apprenticeship program takes place. (B)In this paragraph, the term multi-State apprenticeship program means a non-Federal apprenticeship program operating in more than one State that meets the minimum national program standards, as developed by the Department of Labor.. 
3.Elimination of certain certification requirement for assistance for apprenticeship and other on-job trainingSection 3680(c) of title 38, United States Code, is amended by striking shall have received— and all that follows through person's certificate, and inserting receives from the training establishment a certification.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 